DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 7, 9, 10, 17, 18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Iwamura (US 2003/0029537).
Regarding claim 1, Iwamura discloses a tire with tread part having a tread surface including a land portion formed between first and second edges (see Fig. 1), wherein the land portion formed by ribs 7 includes a plurality of long sipes, middle sipes, and short sipes as claimed (see annotated Fig. 1 below). Additionally, the adjacent land portion formed by block row 3R comprises long sipes, middle sipes, and short sipes.

    PNG
    media_image1.png
    699
    446
    media_image1.png
    Greyscale

Regarding claims 2 and 9, there are middle sipes and short sipes that extend from the first edge and the second edge (see Fig. 1).
Regarding claim 3, in the annotated figure above, the short sipe is formed on an extension line of the middle sipe.
Regarding claim 7, the land portion formed by block row 3R comprises long sipes, middle sipes, and short sipes. The sipes are all inclined in the same direction. Further, Iwamura teaches that the sipes are preferably inclined in view of on-the-ice performance ([0021]).
Regarding claim 10, the long sipes, middles sipes, and short sipes are not continuously formed in Iwamura. While there are consecutive long sipes, this pattern is eventually interrupted by middle or short sipes--therefore the long sipes are not continuously formed. 
Regarding claim 20, Iwamura illustrates the shoulder land portion having shoulder transverse grooves with constant width portions and increasing width portions (see annotated figure below).

    PNG
    media_image2.png
    422
    621
    media_image2.png
    Greyscale

Regarding claims 17 and 18, the tread comprises a middle land portion (middle block row 3R), the land portion having a plurality of middle transverse grooves, each transverse groove comprising a first middle transverse groove and a second middle transverse groove with overlapping portions. See annotated figure below. Longitudinal grooves are formed so as to connect the terminal ends of the first and second middle transverse grooves.

    PNG
    media_image3.png
    716
    577
    media_image3.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-6 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Iwamura (US 2003/0029537) as applied to claim 1 above, and further in view of Yamaguchi (JP 04-230407, with English machine translation).
Regarding claims 4-6 and 11, Iwamura does not disclose the long sipes as including a shallow portion and a deep portion; however, it would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the sipes of Iwamura with shallow and deep portions since Yamaguchi teaches sipes having shallow and deep portions to provide irregularity in the opening/closing action of the sipe to effectively reduce noise (abstract, [0004,0009,0014). As to claim 5, Iwamura discloses changing the sipe depth profile to provide irregularity (see Fig. 2) wherein the position of the shallow portion is changed. As to claims 6 and 11, Iwamura discloses sipe profiles wherein the deep portion lies at the center of the sipe (see Fig. 2).

Claims 12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Iwamura (US 2003/0029537).
Regarding claims 12 and 15, it would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the sipes with inclination of 20 to 30 degrees with respect to the axial direction since Iwamura teaches that the sipes are preferably inclined in a range of not more than 20 degrees with respect to the axial direction in view of on-the-ice performance ([0021]), said range overlapping the claimed range.

Claims 4, 6, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Iwamura (US 2003/0029537) as applied to claim 1 above, and further in view of Diensthuber (EP 2465708, with English machine translation).
Regarding claims 4, 6, 13, and 14, Iwamura does not disclose the long sipes as including a shallow portion and a deep portion; however, it would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the sipes of Iwamura with shallow and deep portions since Diensthuber teaches providing sipes with shallow and deep portions to reduce deformation of the tread blocks and improve snow-slush aquaplaning properties of the tire (abstract, [0004-0007]). As to claim 6, the center of the sipe in Diensthuber is the deepest. 
Regarding claim 13, it would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured shallow parts of the sipe as 0.35 to 0.45 times the width of the land portion since Diensthuber teaches that the middle section 4b (the deep portion) runs over 30 to 80% of the longitudinal extend of the incision (equal to the width of the land portion) and that the edge sections 4a, 4c (shallow portions) are each over half the remaining longitudinal extents ([0012]), thus suggesting lengths of 10 to 35% of the land portion width (half of (100%-30%)=35%), said range overlapping the claimed range. One would have been motivated to reduce deformation of the tread blocks ([0004-0007]).
Regarding claim 14, it would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the depth of the shallow portion to be 0.50 to 0.65 times the depth of the deep portion since Diensthuber teaches the central incision section 4b (deep portion) as having a depth of at least 65% of the profile depth T and the edge sections 4a, 4c (shallow portions) as having a depth of 20 to 60% of the profile depth T ([0012])--these ranges suggesting a shallow portion depth that is 31 to 92% of the deep portion depth when the deep portion is 65% of the profile depth T and 20 to 60% of the deep portion depth when the deep portion is 100% of the profile depth T. Said ranges overlap the claimed ranges. One would have been motivated to reduce deformation of the tread blocks ([0004-0007]).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Iwamura (US 2003/0029537) as applied to claim 1 above, and further in view of Kawai (JP11-245631, with English machine translation).
Regarding claim 16, Iwamura does not disclose the land portion as comprising a plurality of lug grooves formed at end portions of the middle sipes such that the plurality of lug grooves are connected to the plurality of middles sipes; however, it would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the land portion of Iwamura with lug grooves connected to the middle sipes since Kawai, similarly directed towards a tire having plural sipes, teaches corrugating the sides of a land portion with plural rectangular grooves (see Fig. 5B; [0022])--rectangular grooves are connected to each of the sipes. One would have been motivated to enhance on-ice performance of the tread (abstract,[0018,0022]).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Iwamura (US 2003/0029537) as applied to claim 1 above, and further in view of Nishiwaki (US 2014/0137999).
Regarding claim 19, while Iwamura does not expressly disclose the inclination angle of the middle longitudinal grooves as 75 to 85 degrees, it would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the grooves with angle as claimed since (1) Iwamura clearly illustrates the longitudinal middle groove with an inclination angle slightly less than perpendicular to the axial direction (illustrated angle is about 84 degrees to the axial direction); and (2) Nishiwaki, similarly directed towards a tire tread, teaches configuring the longitudinal groove with inclination angle alpha1 as 5 to 20 degrees to the circumferential direction (70 to 85 degrees to the axial) to provide an axial component to the edge while preventing deterioration in snow drainage performance ([0037-0038]). 

Allowable Subject Matter
Claims 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
As to claim 9, the prior art of record fails to further teach or suggest the land portion as comprising a plurality of shallow grooves connecting terminating ends of the first middle sipes to terminal ends of the second middle sipes, respectively. In Iwamura, the middle sipes simply terminate within the land portion and intervening sipes are present in between.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT C DYE whose telephone number is (571)270-7059. The examiner can normally be reached Monday - Friday, 10:00 am - 6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn B Whatley can be reached on (571) 270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT C DYE/Primary Examiner, Art Unit 1749